FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New
668 – Inspire FCU


Name Change
617 – Covenant Bank – Change to 238 - Citizens & Northern Bank


Platinum Leader Change
294 – Mid Penn Bank – Remove
122 – Susquehanna Community Bank – Remove


Correction


Removal




                                                                 Submitted: 10/29/2020